OPINION
McKEE, Circuit Judge.
Luticia Hawthorne appeals the district court’s grant of summary judgment in favor of the Postmaster General on her claims of race and disability discrimination. We will affirm.
Inasmuch as the District Court has set forth the factual and procedural history of this case, we find it unnecessary to repeat that history here. See Hawthorne v. Potter, 2006 WL 231679 (D.N.J. Jan.30, 2006). Moreover, in its Opinion the District Court has carefully and completely explained why the Postmaster was entitled to summary judgment on Hawthorne’s claims as a matter of law. We need not elaborate as we can add little to the District Court’s thoughtful analysis and discussion. Accordingly, we will affirm substantially for the reasons set forth in the district court’s opinion.